     Case 1:14-cv-06852-KPF-SDA Document 193 Filed 12/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WINTER INVESTORS, LLC, et al.,

                          Plaintiffs,               14 Civ. 6852 (KPF)
                   -v.-
                                                         ORDER
SCOTT PANZER, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court held a pretrial conference in this matter on September 2,

2020. During that conference, the Court ordered both parties to produce

additional discovery material and to submit to forensic investigation certain

specified computers. After hearing nothing from the parties for several months,

on November 17, 2020, the Court ordered the parties to submit a joint letter,

on or before December 4, 2020, notifying the Court of the status of the

production and forensic investigations and discussing any remaining discovery

disputes or other issues. (Dkt. #191). The Court is now in receipt of the

parties’ letter dated December 4, 2020 (Dkt. #192), and begins by registering

its disappointment with how little progress the parties have made towards

actually complying with the Court’s September 2, 2020 Order.

      As a separate housekeeping matter, the Court observes that counsel for

EVE, LLC, Asher Gulko, has again taken the laboring oar in preparing Mr.

Verschleiser’s response while simultaneously claiming not to represent him in

this litigation. The Court cannot make the metaphysical distinctions that Mr.

Gulko has repeatedly asked it to make regarding his true clients. Instead,
     Case 1:14-cv-06852-KPF-SDA Document 193 Filed 12/08/20 Page 2 of 3




given the many ways, direct and indirect, in which Mr. Gulko has purported to

represent Mr. Verschleiser, the Court will deem him counsel for Mr.

Verschleiser going forward in this litigation.

      The parties’ positions are characteristically irreconcilable, and the Court

will not waste time detailing the degree to which it agrees with either side’s

depiction of recent events. Rather, in order to remedy the issues raised by the

parties in the December 4, 2020 letter, the Court orders the following events to

take place on or before December 15, 2020:

           Counsel for Mr. Verschleiser shall submit to the Court
            a letter (i) identifying every desktop computer, laptop
            computer, server, or related device that Mr. Verschleiser
            and his former employees used for business purposes
            during the relevant time period, and noting where the
            data from those devices is currently held, and (ii)
            providing a resumé or similar documentation for the
            individual they intend to conduct the forensic
            examination of Mr. Frydman’s server.

           Mr. Verschleiser and his counsel are further ordered to
            produce the 300+ emails, identified as relevant and
            responsive to Plaintiffs’ demands, that have not been
            produced to date.

           Counsel for Plaintiffs shall submit to the Court a letter
            (i) identifying every desktop computer, laptop computer,
            server, or related device that Mr. Frydman and others
            acting on his behalf used for business purposes during
            the relevant time period, and noting where the data
            from those devices is currently held, and (ii) identifying
            Plaintiffs’ original proposed search terms, so that the
            Court may decide on the appropriate set of terms for
            the review of Mr. Verschleiser’s devices.

      Thereafter, the parties are directed to meet and confer within one week of

the Court’s issuance of its approved search terms to set a schedule for the
     Case 1:14-cv-06852-KPF-SDA Document 193 Filed 12/08/20 Page 3 of 3




forensic examinations of their respective computer systems, and to notify the

Court by letter of the date(s) selected.


      SO ORDERED.

Dated:       December 8, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
